DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending in this office action and presented for examination.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
In [0017], line 5, “of” should be deleted.
In [0036], line 4, “a target address a branch instruction” should be grammatically reworded. 
In [0039], line 5, “of is” should be grammatically reworded.
In [0039], line 7, “of is” should be grammatically reworded.

The title of the invention is not descriptive, given that the concept of a pipeline was very well known in the art before the effective filing date of the claimed invention, as was the processing of instructions. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 10 is objected to because of the following informalities.  Appropriate correction is required.
Claim 10 does not end in a period.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9-10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the lookup table is configured to store a corresponding relation among the first target address, the first target address, and the second address” in lines 3-4. However, it is indefinite as to whether the lookup table is configured to store a corresponding relation among the first target address and itself, or whether one of the recited “first target address” limitations is an inadvertent duplication, or whether one of the recited “first target address” limitations is intended to be something else. For the purposes of this office action, Examiner is interpreting this limitation as “the lookup table is configured to store a corresponding relation among the first address, the first target address, and the second address”.

Claim 3 recites the limitation “a second branch instruction” in lines 3-4. However, it is indefinite as to whether this second branch instruction is the same as or different from the second branch instruction recited in claim 3, line 2. If the same, antecedent basis language should be used. For the purposes of this office action, Examiner is taking the two second branch instructions to be the same.

Claim 4 recites the limitation “the second target address” in line 2. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 4 recites the limitation “the second prediction instruction” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims.

Claim 9 recites the limitation “a second branch instruction” in lines 3-4. However, it is indefinite as to whether this second branch instruction is the same as or different from the second branch instruction recited in claim 9, line 2. If the same, antecedent basis language should be used. For the purposes of this office action, Examiner is taking the two second branch instructions to be the same.
Claim 10 is rejected for failing to alleviate the rejection of claim 9 above.

Claim 14 recites the limitation “the lookup table is configured to store a corresponding relation among the first target address, the first target address, and the second address” in lines 7-8. However, it is indefinite as to whether the lookup table is configured to store a corresponding relation among the first target address and itself, or whether one of the recited “first target address” limitations is an inadvertent duplication, or whether one of the recited “first target address” limitations is intended to be something else. For the purposes of this office action, Examiner is interpreting this limitation as “the lookup table is configured to store a corresponding relation among the first address, the first target address, and the second address”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (Hu) (Low-Power Branch Prediction).
Consider claim 1, Hu discloses a pipeline computer system (page 1, section 1, second paragraph, line 1, pipelined; page 1, section 1, first paragraph, lines 1-2, portable computing and communication devices), comprising: a processor circuit (page 1, section 1, second paragraph, line 1, processors) configured to obtain a first target address of a first branch instruction (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) and a second address of a first prediction instruction (page 4, section 3.2, second paragraph, lines 3-5, address of … its target-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)) according to a first address of the first branch instruction (page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits) before the first branch instruction is executed (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits), and sequentially prefetch a first instruction corresponding to the first target address (page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) and the first prediction instruction when a prediction result of the first branch instruction is branch-taken (page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)), wherein an execution of the first instruction is followed by an execution of the first prediction instruction (page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)); and a memory circuit configured to store the first instruction and the first prediction instruction (page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address; page 4, section 3.2, second paragraph, lines 4-5, its target-path next branch instruction; in other words, addresses are addresses in memory that store the instructions).

Consider claim 2, Hu discloses the pipeline computer system of claim 1 (see above), wherein the processor circuit is configured to search a lookup table according to the first address (page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits) to obtain the first target address (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) and the second address (page 4, section 3.2, second paragraph, lines 3-5, address of … its target-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)), and the lookup table is configured to store a corresponding relation among the first target address, the first target address, and the second address (page 4, section 3.2, second paragraph, lines 7-9, these address tuples are used to determine when BTB accesses should be triggered; page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Consider claim 3, Hu discloses the pipeline computer system of claim 1 (see above), wherein the processor circuit is further configured to obtain a second target address (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) of a second branch instruction (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)) and a fourth address of a second prediction instruction (page 4, section 3.2, second paragraph, lines 3-5, address of … its target-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)) according to a third address of a second branch instruction (page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits), an execution of the first branch instruction is followed by an execution of the second branch instruction (page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)), and if the prediction result is branch-untaken, the processor circuit is further configured to start processing the second branch instruction (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Consider claim 4, Hu discloses the pipeline computer system of claim 1 (see above), wherein an execution of an instruction corresponding to the second target address (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) is followed by an execution of the second prediction instruction (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Consider claim 5, Hu discloses the pipeline computer system of claim 1 (see above), wherein the prediction result of the first branch instruction is started to be determined in one interval prior to the first branch instruction being executed (page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address).

Consider claim 6, Hu discloses the pipeline computer system of claim 1 (see above), wherein the processor circuit is further configured to obtain a third address of a second prediction instruction (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)) according to the first address (page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits), and start processing the second prediction instruction when the prediction result is branch-untaken (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Consider claim 7, Hu discloses the pipeline computer system of claim 6 (see above), wherein the processor circuit is configured to search a lookup table according to the first address (page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits) to obtain the first target address (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)), the second address (page 4, section 3.2, second paragraph, lines 3-5, address of … its target-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)), and the third address (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)), and the lookup table is configured to store a corresponding relation among the first address, the first target address, the second address, and the third address (page 4, section 3.2, second paragraph, lines 7-9, these address tuples are used to determine when BTB accesses should be triggered; page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Consider claim 8, Hu discloses an instruction processing method, comprising: obtaining a first target address of a first branch instruction (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) and a second address of a first prediction instruction (page 4, section 3.2, second paragraph, lines 3-5, address of … its target-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)) according to a first address of the first branch instruction (page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits) before the first branch instruction is executed (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits); and sequentially prefetching a first instruction corresponding to the first target address (page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) and the first prediction instruction when a prediction result of the first branch instruction is branch-taken (page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)), wherein an execution of the first instruction is followed by an execution of the first prediction instruction (page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Consider claim 9, Hu discloses the instruction processing method of claim 8 (see above), further comprising: obtaining a second target address (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) of a second branch instruction (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)) and a fourth address of a second prediction instruction (page 4, section 3.2, second paragraph, lines 3-5, address of … its target-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)) according to a third address of a second branch instruction (page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits), wherein an execution of the first branch instruction is followed by an execution of the second branch instruction (page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)), and if the prediction result is branch-untaken, starting processing the second branch instruction (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Consider claim 10, Hu discloses the instruction processing method of claim 9 (see above), wherein an execution of an instruction corresponding to the second target address (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) is followed by an execution of the second prediction instruction (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Consider claim 11, Hu discloses the instruction processing method of claim 8 (see above), further comprising: obtaining a third address of a second prediction instruction (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)) according to the first address (page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits); and starting processing the second prediction instruction when the prediction result is branch-untaken (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Consider claim 12, Hu discloses the instruction processing method of claim 11 (see above), wherein obtaining the third address of the second prediction instruction according to the first address comprises: searching a lookup table according to the first address (page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits) to obtain the first target address (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)), the second address (page 4, section 3.2, second paragraph, lines 3-5, address of … its target-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)), and the third address (page 4, section 3.2, second paragraph, lines 3-6, address of … its fall-through-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)), wherein the lookup table is configured to store a corresponding relation among the first address, the first target address, the second address, and the third address (page 4, section 3.2, second paragraph, lines 7-9, these address tuples are used to determine when BTB accesses should be triggered; page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Consider claim 13, Hu discloses the instruction processing method of claim 8 (see above), wherein the prediction result of the first branch instruction is started to be determined in one interval prior to the first branch instruction being executed (page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address).

Consider claim 14, Hu discloses the instruction processing method of claim 8 (see above), wherein obtaining the first target address of the first branch instruction and the second address of the first prediction instruction according to the first address of the first branch instruction before the first branch instruction is executed comprises: searching a lookup table according to the first address (page 4, section 3.2, second paragraph, lines 3-4, address of an executed branch instruction; page 5, section 3.2, seventh paragraph, line 1, when the fetcher accesses BTB and hits) to obtain the first target address (page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-4, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address)) and the second address (page 4, section 3.2, second paragraph, lines 3-5, address of … its target-path next branch instruction; page 5, section 3.2, seventh paragraph, lines 4-7, the other for the next BTB access (the next branch instruction address on the predicted fetch path)), wherein the lookup table is configured to store a corresponding relation among the first target address, the first target address, and the second address (page 4, section 3.2, second paragraph, lines 7-9, these address tuples are used to determine when BTB accesses should be triggered; page 1, section 1, second paragraph, line 4, branch target buffer (BTB) is a very commonly used dynamic branch predictor; page 4, section 3.2, second paragraph, line 8, BTB; page 5, section 3.2, seventh paragraph, lines 1-7, when the fetcher accesses BTB and hits, the BTB returns two instruction addresses: one for the next fetch (either the target address or the fall-through address), and the other for the next BTB access (the next branch instruction address on the predicted fetch path)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manville et al. (US 20130290679 A1) disclose next branch instruction prediction (see [0011]), which is relevant to the claimed second address of a first prediction instruction.
Levitan et al. (US 6651162 B1) disclose recursively accessing a BTAC (see col. 2, lines 35-36), which is relevant to the claimed lookup table behavior.
Grove (US 6256784 B1) discloses indicating the location for a next branch address before executing the next branch (see col. 2, lines 19-21), which is relevant to the claimed address of a first prediction instruction.
Yang et al. (Power Efficient Branch Prediction through Early Identification of Branch Addresses) discloses early identification of branch addresses (see abstract), which is relevant to the claimed second address of a first prediction instruction. 
Sadeghi et al. (Power-aware Branch Target Prediction Using a New BTB Architecture) discloses a new field in a BTB which holds a distance of a next branch address from a current branch address (see abstract), which is relevant to the claimed second address of a first prediction instruction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182